Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application EP19202631.8 filed on 10/11/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed 09/03/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Foreign Reference Cite No. 4 DE 102016122190 does not contain a concise explanation of the relevance in the English language. 

The information disclosure statement filed 02/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Non-Patent Literature Cite No. 5 “HE, ‘Deep Residual Learning for Image Recognition” does not have a legible copy.


Specification
The abstract is objected to as having the form and legal phraseology used in the claims.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:
¶[0003]: “A human driver of a vehicle considers the surrounding traffic participants to make maneuver decision.”
¶[0020]: “the past information may be estimated to determinate the past information.”
¶[0022]: “data that was collected from "critical situations", like accident, may be used to learn this conditions which lead to accident.”
¶[0053]: “By considering every object as target separately”
Appropriate correction is required.


Claim Objections
Claim 12 is objected to because of the following informalities:  “; and;” should read —; and[[;]] —.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “wherein the pre-determined rule takes image data as input data” renders the claim indefinite because it is unclear whether the image data is in reference to the “image-like data structure” recited in claim 1. Claim 1 recites “determining the attribute of the object at the pre-determined time point using a pre- determined rule based on the image-like data structure” , where the image-like data structure is used with the predetermined rule. 
For the purposes of examination, the examiner will take “wherein the pre-determined rule takes image data as input data” as — wherein the pre-determined rule takes the image-like data structure as input data —, based on claim 1 and ¶[0025] of the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-13 are directed to a method.
Claims 14-19 are directed to a system, i.e. a machine.
Claim 20 is directed to a non-transitory computer readable medium, i.e. a machine. 
Therefore, claims 1-20 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Claim 1, similar to claims 14 and 20, recites the following abstract ideas, bolded for emphasis:
“A computer implemented method for determining an attribute of an object at a pre-determined time point, the method comprising the following steps carried out by computer hardware components: 
determining data representing a respective property of the object and a plurality of further objects at a plurality of time points different from the pre-determined time point; 
arranging the data in an image-like data structure, the image-like data structure having a plurality of columns and a plurality of rows, wherein the data is arranged in the image-like data structure, so that each of one of the rows or the columns of the image-like data structure corresponds to respective properties of the object or of one of the plurality of further objects, and each of the other of the rows or the columns of the image-like data structure corresponds to respective properties at one of the plurality of time points; and 
determining the attribute of the object at the pre-determined time point using a pre- determined rule based on the image-like data structure.”
This is equivalent to a person determining an attribute of an object by observing a respective property of the object and other objects at a plurality of different time points, i.e. an observation, reorganizing the observed data into a specific format, i.e. an evaluation, and determining the attribute based on a rule, i.e. a judgement or evaluation.
MPEP § 2106.04(a)(2)III.B states “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”
As the process of reformatting the data, as specified in the claim language, can be done in the human mind or with the physical aid of a computer, the limitation is considered a mental process and therefore an abstract idea.  

Claim 2, similar to claim 15, further qualifies the abstract idea of claim 1, characterizing the further objects location. This is equivalent to an observation of the further object’s location.

Claim 3, similar to claim 16, further qualifies the abstract idea of claim 1, characterizing the object as a vehicle. This is equivalent to an observation of a driver of a vehicle. 

Claim 4, similar to claim 17, further qualifies the abstract idea of claim 1, characterizing the further objects as adjacent vehicles. This is equivalent to an observation of a driver of a vehicle.

Claim 5, similar to claim 18, recites the following abstract ideas, bolded for emphasis:
“wherein the plurality of time points comprise past time points; and 
wherein the pre-determined time point is a time point succeeding the plurality of time points.”
This is equivalent to a person observing the object and the plurality of objects over a plurality of time points, wherein the time points are in the past. 

Claim 6, similar to claim 19, recites the following abstract ideas, bolded for emphasis:
“wherein the plurality of time points comprise future time points; and 
wherein the pre-determined time point is a time point preceding the plurality of time points.”
This is equivalent to a person observing the object and the plurality of objects over a plurality of time points, wherein the time points are in the future. 

Claim 7 further qualifies the abstract idea of claim 1, characterizing the property as a speed, a location, a linear velocity, etc. This is equivalent to an observation of a driver of a vehicle’s speed, location, linear velocity, etc.

Claim 12 recites the following abstract ideas, bolded for emphasis:
“further comprising at least one of the following steps carried out by the computer hardware components: 
estimating a potential risk of collision based on the determined attribute; 
determining a trajectory of the object to be followed for autonomous motion of the object based on the determined attribute; and; 
determining a maneuver to be executed based on the determined attribute.”
This is equivalent to a person determining a potential risk of collision, determining a trajectory for the object, or determining a next maneuver for the object, i.e. an evaluation or a judgement.

Claim 13 further qualifies the abstract idea of claim 12, characterizing the maneuver as accelerating, braking, steering, etc. This is equivalent to a judgement of a driver of a vehicle to accelerate, brake, steer, etc.
Accordingly, claims 1-20 recite at least one abstract idea.


Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 1, similar to claim 14 and 20, recites the following additional elements, underlined for emphasis:
“A computer implemented method for determining an attribute of an object at a pre-determined time point, the method comprising the following steps carried out by computer hardware components: 
determining data representing a respective property of the object and a plurality of further objects at a plurality of time points different from the pre-determined time point; 
arranging the data in an image-like data structure, the image-like data structure having a plurality of columns and a plurality of rows, wherein the data is arranged in the image-like data structure, so that each of one of the rows or the columns of the image-like data structure corresponds to respective properties of the object or of one of the plurality of further objects, and each of the other of the rows or the columns of the image-like data structure corresponds to respective properties at one of the plurality of time points; and 
determining the attribute of the object at the pre-determined time point using a pre- determined rule based on the image-like data structure”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, using a generic computer to arrange data in a specific structure is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 14 recites the additional limitations of “a computer system comprising computer hardware components”, similar to claim 1, and does not integrate the abstract ideas for the same reasons outlined above.

Claim 20 recites the additional limitations of “a non-transitory computer readable medium comprising instructions”. This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, using instructions stored on a non-transitory computer readable medium to arrange data in a specific structure is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 8 recites the following additional elements, underlined for emphasis:
“ wherein a plurality of properties are determined and arranged as different channels of the image-like data structure.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, arranging the plurality of properties as different channels is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 9 recites the following additional elements, underlined for emphasis:
“wherein the pre-determined rule takes image data as input data.”
This is an example of adding insignificant extra-solution activity (pre-solution, post-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, using image data as input data is an example of selecting a particular data source or type of data to be manipulated. 

Claim 10 recites the following additional elements, underlined for emphasis:
“wherein the pre-determined rule comprises a neural network.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, the use of a neural network is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 1, 14, 20, and 8-10, have additional limitations that do not integrate the recited abstract ideas into a practical application.


Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1, 14, 20, and 8-10 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 1, 14, 20, and 8 are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II).
Regarding claims 1, 14, 20, and 8, the additional limitations of using a computer to format the data into an image like structure is an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – (MPEP § 2106.05(d).II), i.e. storing and retrieving information in memory. 

Therefore, the additional limitations of claims 1, 14, 20, and 8 do not amount to significantly more than the judicial exception. 

Dependent claims 2-7, 11-13, and 15-19 rely upon and further qualify the abstract idea(s) but do not impart additional elements and so, cannot integrate the idea into a practical application or result in a claim that is significantly more than the judicial exception.

Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Movert et al. (US 2019/0179328 A1), henceforth known as Movert.
Movert was first cited in the IDS filed 09/03/2020.

Regarding claim 1, Movert discloses:
A computer implemented method for determining an attribute of an object at a pre-determined time point, the method comprising the following steps carried out by computer hardware components: 
(Movert, FIG. 5; FIG. 6; ¶[0065];
Abstract: “A method and system for predicting a near future path for a vehicle. For predicting the near future path sensor data and vehicle driving data is collected. Road data is collected indicative of a roadway on the presently occupied road for the vehicle. The sensor data and the vehicle driving data is pre-processed to provide object data comprising a time series of previous positions, headings, and velocities of each of the objects relative the vehicle. The object data, the vehicle driving data, and the road data is processed in a deep neural network to predict the near future path for the vehicle...”;
¶[0044]: “The processing circuitry may include a microprocessor, microcontroller, programmable digital signal processor or another programmable device...”;
Where the method, implemented using processing circuitry (A computer implemented method), determines driving data of a vehicle and objects around the vehicle in a time series (for determining an attribute of an object at a pre-determined time point), where the processing circuitry constitutes computer hardware (the method comprising the following steps carried out by computer hardware components))

determining data representing a respective property of the object and a plurality of further objects at a plurality of time points different from the pre-determined time point; 
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6;
¶[0065]: “As the vehicle 1 is driving down the road 3, the sensors collect sensor data indicative of the presence of the objects 5, 9, 13, 17... The vehicle 1 is further equipped with a vehicle sensor unit (not shown) comprising at least one of a gyroscope, an accelerometer, a speedometer, a steering torque sensor, etc. The vehicle sensor unit provides vehicle driving data indicative of the acceleration, pitch rate, roll rate, etc., of the vehicle 1. The vehicle driving data provides information about the motion of the vehicle whereas the sensor data provides information about the motions and positions of the surrounding objects. Together, the sensor data and the vehicle driving data enable an accurate understanding of the relationship between the vehicle and the surrounding objects”;
¶[0066]: “The sensor data and the vehicle driving data is preprocessed in the vehicle 1 in order to obtain object data...”;
¶[0067]: “The list of object data for each of the surrounding objects 5, 9, 13, 17 comprises a time series of previous positions and previous velocities for each of the objects 5, 9, 13, 17 relative the vehicle 1... The time series may for example comprise positions, headings, and velocities from the previous 5 seconds with a resolution of e.g. 0.25 seconds”;
Where the method includes obtaining vehicle driving data about the motion of the vehicle 1 (determining data representing a respective property of the object) and sensor data about the motion and position of other objects 5, 9, 13, and 17 (and a plurality of further objects) in a time series, e.g. previous 5 seconds with a resolution of 0.25 seconds (at a plurality of time points different from the pre-determined time point))

arranging the data in an image-like data structure, the image-like data structure having a plurality of columns and a plurality of rows, wherein the data is arranged in the image-like data structure, so that each of one of the rows or the columns of the image-like data structure corresponds to respective properties of the object or of one of the plurality of further objects, and each of the other of the rows or the columns of the image-like data structure corresponds to respective properties at one of the plurality of time points; and 
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN. The list 31b comprises the previous headings of the object for the time series t1-tN. The list 31c (i.e. a column in the matrix) comprises the previous velocities of the object for the time series t1-tN. The list 31d comprises previous vehicle driving data, and the list 31e comprises previous road data. The previous positions of the objects 5, 9, 13, 17 are schematically represented by the dashed lines in FIG. 1. The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1...”;
Where the method includes arranging the object data in a matrix, shown in FIG. 2 (arranging the data in an image-like data structure), where the matrix has a plurality of columns 31a-31e and a plurality of rows t1-tN (the image-like data structure having a plurality of columns and a plurality of rows), wherein the columns 31a-31e constitute a property such as a position, heading, or velocity of objects 5, 9, 13, and 17 (wherein the data is arranged in the image-like data structure, so that each of one of the rows or the columns of the image-like data structure corresponds to respective properties of the object or of one of the plurality of further objects) and the rows t1-tN constitute the respective property at a time point (and each of the other of the rows or the columns of the image-like data structure corresponds to respective properties at one of the plurality of time points))

determining the attribute of the object at the pre-determined time point using a pre- determined rule based on the image-like data structure.
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6;
¶[0068]: “...The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1. The near future path may be the immediate future 0-5 seconds. In some implementations a single 2-dimensional matrix comprises the object data for all the identified objects. In further possible implementations the object data is included in a 3-dimensional matrix, i.e. as a stack of 2-dimensional matrices, one for each object”;
Where the method includes determining a future path for vehicle 1 e.g. immediate future 0-5 seconds (determining the attribute of the object at the pre-determined time point) using a deep neural network and the object data in matrix form (using a pre- determined rule based on the image-like data structure)).


Regarding claim 2, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the further objects are located in a surrounding of the object.
(Movert, FIG. 1; FIG. 3a;
¶[0064]: “FIG. 1 conceptually illustrates application of the invention. FIG. 1 shows a vehicle 1 driving on a road 3. The vehicle 1 has installed sensor unit(s) (not shown) such as radar, a LIDAR, and/or an image capturing device for obtaining sensor data indicative of the presence of object in the vicinity of the vehicle 1. The object may for example be an oncoming vehicle 5 approaching the vehicle 1 on the opposite lane 7, a vehicle 9 driving in front of the vehicle 1 in the same lane 11, a pedestrian 13 walking on a side walk 15 next to the road 3, or a tree 17 next to the road 3, to mention a few exemplary possible objects”;
Where the object includes oncoming vehicle 5, and a vehicle 9 in front of vehicle 1, surrounding vehicle 1 (wherein the further objects are located in a surrounding of the object)).


Regarding claim 3, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the object is a vehicle.
(Movert, FIG. 1; FIG. 3a; ¶[0068];
¶[0064]: “FIG. 1 conceptually illustrates application of the invention. FIG. 1 shows a vehicle 1 driving on a road 3. The vehicle 1 has installed sensor unit(s) (not shown) such as radar, a LIDAR, and/or an image capturing device for obtaining sensor data indicative of the presence of object in the vicinity of the vehicle 1. The object may for example be an oncoming vehicle 5 approaching the vehicle 1 on the opposite lane 7, a vehicle 9 driving in front of the vehicle 1 in the same lane 11, a pedestrian 13 walking on a side walk 15 next to the road 3, or a tree 17 next to the road 3, to mention a few exemplary possible objects”;
Where the method is implemented for predicting a future path of vehicle 1 (wherein the object is a vehicle)).


Regarding claim 4, Movert discloses the computer implemented method of claim 3. Movert further discloses:
wherein the further objects comprise vehicles located in neighboring lanes, a preceding vehicle, or a following vehicle.
(Movert, FIG. 1; FIG. 3a; 
¶[0064]: “FIG. 1 conceptually illustrates application of the invention. FIG. 1 shows a vehicle 1 driving on a road 3. The vehicle 1 has installed sensor unit(s) (not shown) such as radar, a LIDAR, and/or an image capturing device for obtaining sensor data indicative of the presence of object in the vicinity of the vehicle 1. The object may for example be an oncoming vehicle 5 approaching the vehicle 1 on the opposite lane 7, a vehicle 9 driving in front of the vehicle 1 in the same lane 11, a pedestrian 13 walking on a side walk 15 next to the road 3, or a tree 17 next to the road 3, to mention a few exemplary possible objects”;
Where the method includes detecting objects such as an oncoming vehicle 5 in an adjacent lane (wherein the further objects comprise vehicles located in neighboring lanes) and a vehicle 9 in front of vehicle 1 (a preceding vehicle, or a following vehicle)).


Regarding claim 5, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the plurality of time points comprise past time points; and 
(Movert, FIG. 2;
¶[0067]: “The list of object data for each of the surrounding objects 5, 9, 13, 17 comprises a time series of previous positions and previous velocities for each of the objects 5, 9, 13, 17 relative the vehicle 1... The time series may for example comprise positions, headings, and velocities from the previous 5 seconds with a resolution of e.g. 0.25 seconds”;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN...The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1. The near future path may be the immediate future 0-5 seconds...”;
Where the method uses time points from the previous 5 seconds (wherein the plurality of time points comprise past time points))

wherein the pre-determined time point is a time point succeeding the plurality of time points.
(Movert, FIG. 2;
¶[0067]: “The list of object data for each of the surrounding objects 5, 9, 13, 17 comprises a time series of previous positions and previous velocities for each of the objects 5, 9, 13, 17 relative the vehicle 1... The time series may for example comprise positions, headings, and velocities from the previous 5 seconds with a resolution of e.g. 0.25 seconds”;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN...The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1. The near future path may be the immediate future 0-5 seconds...”;
Where the method predicts the near future path for vehicle 1 in the immediate 0-5 seconds (wherein the pre-determined time point is a time point succeeding the plurality of time points)).


Regarding claim 6, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the plurality of time points comprise future time points; and 
(Movert, FIG. 2;
¶[0067]: “The list of object data for each of the surrounding objects 5, 9, 13, 17 comprises a time series of previous positions and previous velocities for each of the objects 5, 9, 13, 17 relative the vehicle 1... The time series may for example comprise positions, headings, and velocities from the previous 5 seconds with a resolution of e.g. 0.25 seconds”;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN...The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1. The near future path may be the immediate future 0-5 seconds...”;
Where the method predicts time points in the immediate future 0 to 5 seconds, e.g. t+1, t+2, t+3, t+4 (wherein the plurality of time points comprise future time points))

wherein the pre-determined time point is a time point preceding the plurality of time points.
(Movert, FIG. 2;
¶[0067]: “The list of object data for each of the surrounding objects 5, 9, 13, 17 comprises a time series of previous positions and previous velocities for each of the objects 5, 9, 13, 17 relative the vehicle 1... The time series may for example comprise positions, headings, and velocities from the previous 5 seconds with a resolution of e.g. 0.25 seconds”;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t.sub.1-t.sub.N...The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1. The near future path may be the immediate future 0-5 seconds...”;
Where the method predicts a plurality of future time points such that a time point at the immediate future of 0 seconds, i.e. t+0 (wherein the pre-determined time point is a time point) precedes the other future time points at the immediate future of 1 to 5 seconds, i.e. t+1 to t+5 (preceding the plurality of time points); the predicted time point t+0 precedes the plurality of time points t+1 to t+5).


Regarding claim 7, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the property comprises at least one of a location, a speed, a linear velocity, a rotational speed, an acceleration, a type of the object, a distance to a middle of a lane, a lane driving direction of a lane in which the object is, a type of left and right markings of the lane in which the object is, a condition of the lane in which the object is, a breaking light status of the object, and a turning light status of the object.
(Movert, FIG. 2;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN. The list 31b comprises the previous headings of the object for the time series t1-tN. The list 31c (i.e. a column in the matrix) comprises the previous velocities of the object for the time series t1-tN. The list 31d comprises previous vehicle driving data, and the list 31e comprises previous road data. The previous positions of the objects 5, 9, 13, 17 are schematically represented by the dashed lines in FIG. 1. The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1...”;
Where the object data includes previous positions i.e. a location, headings, and velocities i.e. a speed of the objects 5, 9, 13, and 17 (wherein the property comprises at least one of a location, a speed, a linear velocity, a rotational speed, an acceleration, a type of the object, a distance to a middle of a lane, a lane driving direction of a lane in which the object is, a type of left and right markings of the lane in which the object is, a condition of the lane in which the object is, a breaking light status of the object, and a turning light status of the object)). 


Regarding claim 8, Movert discloses the computer implemented method of claims 1. Movert further discloses:
wherein a plurality of properties are determined and arranged as different channels of the image-like data structure.
(Movert, FIG. 2;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2. The list 31a (i.e. a column in the matrix) comprises the previous positions of the object for a time series t1-tN. The list 31b comprises the previous headings of the object for the time series t1-tN. The list 31c (i.e. a column in the matrix) comprises the previous velocities of the object for the time series t1-tN. The list 31d comprises previous vehicle driving data, and the list 31e comprises previous road data. The previous positions of the objects 5, 9, 13, 17 are schematically represented by the dashed lines in FIG. 1. The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1... In some implementations a single 2-dimensional matrix comprises the object data for all the identified objects. In further possible implementations the object data is included in a 3-dimensional matrix, i.e. as a stack of 2-dimensional matrices, one for each object”;
Where the object data includes positions, headings, and velocities of the objects 5, 9, 13, and 17, proximate to the vehicle 1, i.e. a plurality of properties, and arranges the properties as different columns within the data matrix shown in FIG. 2 (wherein a plurality of properties are determined and arranged as different channels of the image-like data structure)).


Regarding claim 9, Movert discloses the computer implemented method of claim 1. Movert further discloses: 
wherein the pre-determined rule takes image data as input data.
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6; FIG. 7;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2... The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1...”;
See claim 9 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the method includes a neural network accepting the object data matrices as input data (wherein the pre-determined rule takes image data as input data)).


Regarding claim 10, Movert discloses the computer implemented method of claim 1. Movert further discloses:
wherein the pre-determined rule comprises a neural network.
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6; FIG. 7;
¶[0068]: “A conceptual view of a matrix 30 comprising lists 31a-e of object data is shown in FIG. 2... The matrices, one for each of the objects 5, 9, 13, 17 are input into a deep neural network for predicting the near future path for the vehicle 1...”;
See claim 9 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the method includes a neural network accepting the object data matrices as input data (wherein the pre-determined rule comprises a neural network)).


Regarding claim 12, Movert discloses the computer implemented method of claim 1. Movert further discloses
further comprising at least one of the following steps carried out by the computer hardware components: 
estimating a potential risk of collision based on the determined attribute; 
determining a trajectory of the object to be followed for autonomous motion of the object based on the determined attribute; and; 
determining a maneuver to be executed based on the determined attribute.
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6; FIG. 7; ¶[0003]; ¶[0005]; ¶[0044];
¶[0018]: “The near future path should be interpreted as meaning the path during the near upcoming seconds for the vehicle. Thus, the predicted near future path includes the predicted path during the following e.g. 1, 2, 3, 4, or 5 seconds. A path should be understood as meaning any one of, or a combination of a longitudinal path, lateral path, and/or a height path”;
¶[0047]: “The vehicle may be an autonomous vehicle...”;
¶[0080]: “...the predicted path is input into a control module 48 which may compare the predicted path to safety constraints for the vehicle before any action is taken based on the predicted path. The safety constraints may relate to limiting the steering angle and steering force for the vehicle such that the vehicle is not thrown off the road, limiting the maximum acceleration and movement in both the lateral and the longitudinal direction”;
Where the method, implemented by the processing circuitry (further comprising at least one of the following steps carried out by the computer hardware components), includes determining safety constrained maneuvers for the vehicle based on the predicted path (determining a maneuver to be executed based on the determined attribute)). 


Regarding claim 13, Movert discloses the computer implemented method of claim 12. Movert further discloses:
wherein the maneuver to be executed comprises at least one of: 
accelerating, braking, steering, changing lane to the left, changing lane to the right, outputting a warning indication, switching on hazard warning lights, or activating a horn.
(Movert, FIG. 2; FIG. 3a-b; FIG. 5; FIG. 6; FIG. 7; ¶[0003]; ¶[0005]; ¶[0044];
¶[0018]: “The near future path should be interpreted as meaning the path during the near upcoming seconds for the vehicle. Thus, the predicted near future path includes the predicted path during the following e.g. 1, 2, 3, 4, or 5 seconds. A path should be understood as meaning any one of, or a combination of a longitudinal path, lateral path, and/or a height path”;
¶[0047]: “The vehicle may be an autonomous vehicle...”;
¶[0080]: “...the predicted path is input into a control module 48 which may compare the predicted path to safety constraints for the vehicle before any action is taken based on the predicted path. The safety constraints may relate to limiting the steering angle and steering force for the vehicle such that the vehicle is not thrown off the road, limiting the maximum acceleration and movement in both the lateral and the longitudinal direction”;
Where the method includes determining safety constrained maneuvers for the vehicle based on the predicted path (wherein the maneuver to be executed comprises at least one of), wherein the safety constrained maneuver includes constraints on steering angle, i.e. steering, and acceleration (accelerating, braking, steering, changing lane to the left, changing lane to the right, outputting a warning indication, switching on hazard warning lights, or activating a horn)).


Regarding claim 14, the claim limitations recite a computer system having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 14, Movert further discloses:
A computer system comprising computer hardware components configured to: 
(Movert, FIG. 4; ¶[0074]; ¶[0077]; ¶[0091];
¶[0044]: “The processing circuitry may include a microprocessor, microcontroller, programmable digital signal processor or another programmable device. The processing circuitry may also, or instead, include an application specific integrated circuit, a programmable gate array or programmable array logic, a programmable logic device, or a digital signal processor. Where the processing circuitry includes a programmable device such as the microprocessor, microcontroller or programmable digital signal processor mentioned above, the processor may further include computer executable code that controls operation of the programmable device”;
Where the vehicle includes processing circuitry 43 which constitutes a computer system with computer hardware components (A computer system comprising computer hardware components)).


Regarding claim 15, the claim limitations recite a computer system having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above.

Regarding claim 16, the claim limitations recite a computer system having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above.

Regarding claim 17, the claim limitations recite a computer system having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above.

Regarding claim 18, the claim limitations recite a computer system having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above.

Regarding claim 19, the claim limitations recite a computer system having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above.

Regarding claim 20, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Movert further teaches:
A non-transitory computer readable medium comprising instructions that when executed configure computer hardware components of a computing system to: 
(Movert, FIG. 4; ¶[0074]; ¶[0077]; ¶[0091]; ¶[0044];
¶[0049]: “According to a fourth aspect of the invention, there is provided a computer program product comprising a computer readable medium having stored thereon computer program means for predicting a near future path for a vehicle...”;
Where the vehicle includes a computer program product comprising a computer readable medium storing computer program means for predicting a near future path for a vehicle (A non-transitory computer readable medium comprising instructions that when executed configure computer hardware components of a computing system to)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Movert as applied to claim 1, above, and in further view of Refaat et al. (US 2020/0159232 A1), henceforth known as Refaat.

Regarding claim 11, Movert discloses the computer implemented method of claim 1. Movert fails to explicitly teach the limitations of claim 11 as a whole. 
However, in the same field of endeavor, Refaat teaches:
further comprising the following step carried out by the computer hardware components: assigning a pre-determined value to an entry of the image-like data structure if a property is not available for the object and the point of time corresponding to the entry.

(Refaat, FIG. 1; FIG. 2; FIG. 3; FIG. 4; ¶[0088]; Abstract; ¶[0036];
¶[0019]: “The on-board system described in this specification can accurately generate behavior prediction data characterizing future trajectories of target agents in the vicinity of a vehicle...”;
¶[0029]: “...The target agent can be, for example, a pedestrian, a bicyclist, or another vehicle...”;
¶[0053]: “The data representation system 110 processes the historical data 106 to generate the trajectory representation data 112. The trajectory representation data 112 is composed of multiple “channels”. Each channel is a two-dimensional (2D) array of data values that represents a “top-down” perspective of the environment in the vicinity of the vehicle. Each position in each channel corresponds to a respective spatial position in the environment and can be indexed by respective coordinates. Each of the channels have the same dimensionality (i.e., the same number of rows and columns), the same top-down perspective of the environment, and are aligned (i.e., registered) with one another...”;
¶[0058]: “Generally, the environment may include multiple spatial positions which are not included in either the previous trajectory or the candidate future trajectory of the target agent. For these spatial positions, the data representation system 110 can set the data values in the target agent time channel and the target agent motion parameter channels which correspond to these spatial positions to a default value (e.g., the value 0)”;
Where the data representation system 110, implemented by data processing hardware, see ¶[0088] (further comprising the following step carried out by the computer hardware components), determines the trajectories of agents such as other vehicles in the vicinity of the vehicle, represents the agent trajectories as two-dimensional arrays of data values of the same size, i.e. an image-like data structure, and sets the data values to a default value, such as 0,( assigning a pre-determined value to an entry of the image-like data structure) for the spatial positions within the array that are not occupied (if a property is not available for the object and the point of time corresponding to the entry)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer implemented method of Movert with the features taught by Refaat because “Each of the channels have the same dimensionality (i.e., the same number of rows and columns), the same top-down perspective of the environment, and are aligned (i.e., registered) with one another. That is, positions which are indexed by the same coordinates in different channels correspond to the same spatial position in the environment. In other words, corresponding positions in different channels correspond to the same spatial position in the environment” (Refaat, ¶[0053]). That is, setting the unoccupied spatial positions to zero allows the two-dimensional arrays for each agent to be the same size and therefore, have positions that correspond to the same spatial position in the environment. 
Further, “Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. The on-board system described in this specification can accurately generate behavior prediction data characterizing future trajectories of target agents in the vicinity of a vehicle. Therefore, the on-board system described in this specification can be deployed in a vehicle to enable the vehicle to make fully-autonomous or partly-autonomous driving decisions, present information to the driver of the vehicle to assist the driver in operating the vehicle safely, or both” (Refaat, ¶[0018]-¶[0019]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghafarianzadeh et al. (US 2020/0307562 A1) discloses techniques for predicting locations of an object based on attributes of the object and/or attributes of other object(s) proximate to the object. The techniques can predict locations of a pedestrian proximate to a crosswalk as they traverse or prepare to traverse through the crosswalk. The techniques can predict locations of objects as the object traverses an environment. Attributes can comprise information about an object, such as a position, velocity, acceleration, classification, heading, relative distances to regions or other objects, bounding box, etc. Attributes can be determined for an object over time such that, when a series of attributes are input into a prediction component (e.g., a machine learned model), the prediction component can output, for example, predicted locations of the object at times in the future. A vehicle, such as an autonomous vehicle, can be controlled to traverse an environment based on the predicted locations.
Yokoi (US 2009/0172545 A1) discloses a storage unit e.g. hard disk drive, storing a set of facial images (307) extracted from video data i.e. broadcast program data, and time stamp information indicating time points when the facial images appear in the video data. A video processor arranges a facial image display area (306) in a two-dimensional display area in a grid layout having a set of rows and columns. The processor operates based on the time stamp information to display the facial images belong to each time zone assigned to the columns in the facial image display areas included in the respective columns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668